                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                   Houston Division

JOSEPH AND KIMBERLY RIDEAU,

               Plaintiffs,

v.                                                            Case No. 4:18-cv-03937

FEDERAL NATIONAL MORTGAGE
ASSOCIATION and IMPAC MORTGAGE
CORP. DBA CASHCALL MORTGAGE.

               Defendants.

               DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES

       Defendants, Federal National Mortgage Association (“Fannie Mae”) and IMPAC

Mortgage Corp. (“IMPAC”), file this certificate listing all persons, associations of persons, firms,

partnerships, corporations, affiliates, parent corporations or other entities that are financially

interested in the outcome of this litigation. Fannie Mae and IMPAC hereby notify the Court that

the only known parties with a financial interest in the outcome of this litigation are:

           1. Plaintiff Joseph Rideau;

           2. Plaintiff Kimberly Rideau;

           3. The Lane Law Firm, P.L.L.C., Counsel for Plaintiffs;

           4. Defendant Federal National Mortgage Association;

           5. Defendant IMPAC Mortgage Corp.;

           6. IMPAC Mortgage Holdings, Inc., the parent company of IMPAC Mortgage Corp.

           7. Troutman Sanders LLP., Counsel for Defendants.
Date: November 23, 2018          /s/ Michael E. Lacy
                          Michael E. Lacy, Attorney-in-Charge
                          Va. Bar No. 48477
                          Southern District of Texas Bar No. 575967
                          TROUTMAN SANDERS LLP
                          1001 Haxall Point
                          Richmond, Virginia 23219
                          804-697-1326 (telephone)
                          804-698-6061 (facsimile)

                          Attorney for Defendants Federal National
                          Mortgage Association and IMPAC Mortgage
                          Corp.




                            2
                                   CERTIFICATE OF SERVICE

          I do hereby certify that the foregoing document has been electronically filed with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all attorneys of

record:

                                        Counsel for Plaintiff
                                        Robert “Chip” Lane
                                        Joshua D. Gordon
                                        THE LANE LAW FIRM, P.L.L.C.
                                        6200 Savoy Drive, Suite 1150
                                        Houston, Texas 77036-3300
                                        Telephone: (713) 595-8200
                                        E-mail:       notifications@lanelaw.com
                                                      joshua.gordon@lanelaw.com




Dated: November 23, 2018                               By:    /s/ Michael E. Lacy
                                                       Michael E. Lacy, Attorney-in-Charge
                                                       Va. Bar No. 48477
                                                       Southern District of Texas Bar No. 575967
                                                       TROUTMAN SANDERS LLP
                                                       1001 Haxall Point
                                                       Richmond, Virginia 23219
                                                       804-697-1326 (telephone)
                                                       804-698-6061 (facsimile)
                                                       michael.lacy@troutmansanders.com




   37053346                                        3
